     Case 3:20-cv-00391-KGB-ERE Document 57 Filed 07/27/21 Page 1 of 3




                IN THE UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF ARKANSAS
                         NORTHERN DIVISION

BRUNSON ROBERTS,                                                      PLAINTIFF
ADC #127841

                          NO. 3:20-cv-00391-KGB-ERE

DEXTER PAYNE, et al.                                               DEFENDANTS

                                     ORDER

      Pending before the Court are Plaintiff Brunson Roberts’ motion for status

update, request for legal documents, and motion for copies. Docs. 54, 55, 56. This

Order addresses those motions and also lifts the discovery stay and sets deadlines

for completing discovery and filing merits summary judgment motions.

      A.     Motion for Status Update

      Plaintiff requests a file marked copy of all the documents filed in this

lawsuit. Doc. 54. This request is denied as too voluminous. The Court will

provide Plaintiff a copy of the docket sheet and he can request specific

documents. Plaintiff also asks why the stay has not been lifted and a

scheduling order has not been issued. On May 26, 2021, the Court entered a

partial recommendation on the issue of exhaustion. Doc. 51. The district court

has not yet ruled on the partial recommendation. However, the Court will issue

a scheduling order.
        Case 3:20-cv-00391-KGB-ERE Document 57 Filed 07/27/21 Page 2 of 3




        B.        Scheduling Order

        With regard to Plaintiff’s remaining claims against Defendants Payne,

Page, Ramsey, Harmon, Young, Baker, Wilson, and Morton, the stay of

discovery is now lifted, and the parties have until November 26, 2021 to

complete discovery. Any party seeking summary judgment on the merits must

file a motion by December 26, 2021.1

        Pursuant to Federal Rule of Civil Procedure 30(a)(2)(B), Defendants

are granted permission to depose Plaintiff if they so choose.

        C.        Request for Legal Documents

        Plaintiff asks the Court to inspect some legal documents that he alleges the

ADC mailroom is holding so that he cannot file them with the state court. Doc. 55.

In this case, Plaintiff is proceeding with retaliation and corrective-inaction claims.

Doc. 8. Plaintiff’s pending motion relates to his effort to file a separate action in state

court. This motion is denied.

        D.        Motion for Copies

        Plaintiff again asks for a copy of all document filed in this lawsuit, explaining

that his documents have been destroyed by state officials. Doc. 56. As explained

above, this request is denied as too voluminous. After Plaintiff has had an



        1
            If this case proceeds to trial, a final scheduling order will be scheduled at the appropriate
time.
                                                     2
     Case 3:20-cv-00391-KGB-ERE Document 57 Filed 07/27/21 Page 3 of 3




opportunity to look at the docket sheet, he can request specific documents.

         IT IS THEREFORE ORDERED THAT:

         1.   Plaintiff Brunson Roberts’ motion for a status update (Doc. 54) is

DENIED, in part, and GRANTED, in part.

         2.   The Clerk of the Court is directed to send Plaintiff a copy of the docket

sheet.

         3.   Plaintiff’s request for legal documents (Doc. 55) is DENIED.

         4.   Plaintiff’s request for copies (Doc. 56) is DENIED.

         IT IS SO ORDERED this 27th day of July, 2021.



                                        ____________________________________
                                        UNITED STATES MAGISTRATE JUDGE




                                           3
